     Case 2:19-cv-06596-DSF-PJW Document 13 Filed 08/28/19 Page 1 of 2 Page ID #:38



 1     Michael C. Douglass (SBN 208442)
       Michael.Douglass@wilsonelser.com
 2     Valeria Granata (SBN 305905)
       Valeria.Granata@wilsonelser.com
 3     WILSON, ELSER, MOSKOWITZ,
           EDELMAN & DICKER LLP
 4     555 S. Flower Street, Suite 2900
       Los Angeles, CA 90071
 5     Telephone: 213-443-5100
       Facsimile: 213-443-5101
 6     Attorneys for Defendant Advanced Call Center
       Technologies, LLC
 7

 8     NICHOLAS M. WAJDA (State Bar #259178)
       Attorney Email Address: nick@wajdalawgroup.com
 9     WAJDA LAW GROUP, APC
       11400 West Olympic Boulevard, Suite 200M
10     Los Angeles, California 90064
       Telephone: (310) 997-0471
11     Facsimile: (866) 286-8433
       Attorney for Plaintiff
12

13     ERIC D. COLEMAN (Pro Hac Vice)
       Attorney Email Address: ecoleman@sulaimanlaw.com
14     SULAIMAN LAW GROUP, LTD.
       2500 S. Highland Avenue, Suite 200
15     Lombard, Illinois 60148
       Telephone: (630) 575-8181 ext. 105
16     Facsimile: (630) 575-8188
       Attorney for Plaintiff
17

18                          UNITED STATES DISTRICT COURT
19                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
20

21    JAMES L. APODACA,                       Case No.: 2:19-cv-06596-CAS (PJWx)
                                              District Judge: Christina A. Snyder
22                        Plaintiff,          Magistrate Judge: Patrick J. Walsh

23
      v.                                      Stipulation To Extend Time To
24                                            Respond To Initial Complaint By Not
                                              More Than 30 Days (L.R. 8-3)
25    ADVANCED CALL CENTER
      TECHNOLOGIES, LLC
26                                            Complaint Served: August 9, 2019
                          Defendant.          Current Response Date: August 30, 2019
27                                            New Response Date: September 27, 2019

28
                                                -1-
        Stipulation To Extend Time To Respond To Initial Complaint By Not More Than 30
                                        Days (L.R. 8-3)
      3445717v.1
     Case 2:19-cv-06596-DSF-PJW Document 13 Filed 08/28/19 Page 2 of 2 Page ID #:39



 1            IT IS HEREBY STIPULATED, pursuant to Local Rule 8-3, by and
 2 between plaintiff James L. Apodaca and defendant Advanced Call Center

 3 Technologies, LLC, through their undersigned counsel, that Defendants may

 4 have a twenty-eight (28) day extension of time, up to and including

 5 September 27, 2019, to file an answer or otherwise respond to plaintiff’s

 6 Complaint in the above-captioned action. No prior extension has been requested

 7 by defendant.

 8            Pursuant to Local Rule 5-4.3.4(2),the filer attests that all signatories listed,
 9 and on whose behalf the filing is submitted, concurs in the filing’s content and
10 have authorized the filing.

11 Dated: August 28, 2019                            WILSON, ELSER, MOSKOWITZ,
12
                                                      EDELMAN & DICKER LLP

13
                                                    By:
14                                                    Michael C. Douglass
                                                      Valeria Granata
15                                                    Attorneys for Defendant
16                                                    ADVANCED CALL CENTER
                                                      TECHNOLOGIES, LLC.
17

18
19 Dated: August 28, 2019                            SULAIMAN LAW GROUP, LTD.
20

21                                                  By:/s/Eric D. Coleman
                                                      Eric D. Coleman
22
                                                      Attorney for Plaintiff
23                                                    JAMES L. APODACA
24

25

26

27

28
                                                    -2-
        Stipulation To Extend Time To Respond To Initial Complaint By Not More Than 30
                                        Days (L.R. 8-3)
      3445717v.1
